1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                     DISTRICT OF NEVADA
10                                              ***
11   LUIS ALONSO HIDALGO, JR.,                       Case No. 3:18-cv-00153-MMD-CBC
12                                     Petitioner,                   ORDER
            v.
13
     STATE OF NEVADA, et al.,
14
                                   Respondents.
15

16          Petitioner’s second motion for enlargement of time (ECF No. 23) is granted.

17   Petitioner will have to and including November 19, 2018, to file an amended petition for

18   writ of habeas corpus in this case and/or to seek other appropriate relief.

19          DATED THIS 9th day of October 2018.
20

21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
